Title: To James Madison from Benjamin W. Crowninshield, 23 May 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        Sir,
                        Navy Department May 23d. 1815.
                    
                    I have the honour to enclose, for your consideration, sundry Copies of letters which have passed between this Department and the Commissioners of the Navy Board.
                    These pretensions will produce unpleasant consequences to the Service; and I request you will be pleased to say, if the Board, which was created to assist the Department, shall control the Secretary, or the Secretary shall control the Board.
                    It gives me great pain, that, at the first moment of commencing their duties, it should be necessary for me to apply to you for instructions in what I

really think so plain a case. I have the honour to be, Very respectfully, Sir, Your obedient Servant,
                    
                        B W Crowninshield
                    
                    
                        N.B. Mr. Monroe was made acquainted with the diffe. of opinion between the Dept. & the Board, previous to his leaving the City, & Mr Dallas subsequently; both of whom, have sanctioned the course taken by me, so far, as it was known to them. I am, respectfully, &c. &c,
                        
                            B W Crowninshield
                        
                    
                